Citation Nr: 0510448	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  96-00 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from March to 
December 1967.  He died in March 1993.  The appellant is the 
widow of the veteran.

This matter arises from a February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Commonwealth of Puerto Rico, which denied 
service connection for the cause of the veteran's death.  

The Board remanded this matter in August 1999 for the purpose 
of obtaining additional evidence and to correct certain 
procedural errors.  The matter was returned to the Board in 
May 2004.  In October 2004, the Board referred the case to 
the Veterans Health Administration (VHA) of the VA for a 
medical opinion regarding the issue in controversy, pursuant 
to 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901 
(2004).  In November 2004, a VHA medical opinion was 
rendered, and the Board provided a copy of the opinion to the 
appellant.

Although the appellant has been awarded benefits under 38 
U.S.C.A. § 1318, service connection for the cause of the 
veteran's death was denied.  Compensation is paid for service 
connection for the cause of death at the same rate as 
benefits under 38 U.S.C.A. § 1318.  However, as noted in 
prior decisions, the benefits that potentially flow from each 
statute are different.  See Mintz v. Brown, 6 Vet. App. 277, 
282 (1994).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was established for schizophrenia, which had been evaluated 
as 100 percent disabling since 1969.

2.  The certificate of the death shows that the immediate 
cause of the veteran's death was doxepin and alcohol 
intoxication.

3.  The evidence of record establishes that the veteran had a 
long history of alcohol and drug abuse.

4.  The veteran's chronic alcohol abuse is shown as likely as 
not to have been the result (secondary manifestation) of his 
service-connected schizophrenia.

5.  Resolving reasonable doubt in favor of the veteran, the 
evidence shows that the veteran's death from doxepin and 
alcohol intoxication was likely caused by his service-
connected schizophrenia with related chronic alcohol 
abuse/dependence.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is warranted. 38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a) (2004).  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id. The service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service- connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

A contributory cause of death is inherently one not related 
to the principal cause. In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Service connection can be granted for any disability 
resulting from disease or injury incurred in or aggravated 
during active military service in wartime or peacetime.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  When 
service connection is established for a secondary condition, 
it shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2004).

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the instant 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the VA Office of General Counsel (OGC) issued an 
opinion in July 1999 which, in pertinent part, addressed the 
issue of dependency and indemnity compensation (DIC) and 
disabilities resulting from alcohol or drug abuse.  The OGC 
held that DIC is a benefit distinct from disability 
compensation for purposes of the amendments made by section 
8052 of the OBRA of 1990, and is not affected by that Act's 
prohibition on payment of disability compensation for 
substance-abuse disability, stating, "Payment of DIC benefits 
based on secondary service connection of a substance-abuse 
disability is not precluded."  VAOPGCPREC 7-99 (June 9, 
1999).

The veteran died in March 1993 as a result of doxepin and 
alcohol intoxication.  A July 1993 Forensic Report, which 
included a toxicology report, confirmed the cause of death as 
being doxepin and alcohol intoxication.  The veteran's manner 
of death was "accidental."  The veteran's death did not 
prompt any type of police investigation.  At the time of his 
death, the veteran was service connected for schizophrenia, 
which had been rated as 100 percent disabling since 1969.  He 
had also been found to be incompetent since 1991.  The 
appellant asserts that the veteran's service-connected 
schizophrenia caused or contributed to the cause of his 
death.  

Service medical records do not reflect treatment for alcohol 
or drug abuse.  Rather, the records show that the veteran was 
diagnosed as having schizophrenia, and that he received 
treatment for the same.  Service connection for schizophrenia 
was granted in August 1968.

Post-service VA medical evidence shows that the veteran had 
an extensive history of treatment for his service-connected 
schizophrenia.  The records also document the veteran's 
treatment for poly-substance abuse, to include alcohol abuse 
and dependence.  In the year prior to his death, the veteran 
was admitted on two occasions (April and December 1992) to 
the San Juan VA Medical Center (VAMC) due to complaints of 
irritability, anxiety, and anger.  He endorsed overt paranoid 
delusional thinking and command auditory hallucinations that 
told him to kill himself and others.  The discharge diagnoses 
were chronic schizophrenia, undifferentiated type, with acute 
exacerbation; cocaine dependence; and cannabis dependence.  
Both hospitalizations included treatment with doxepin.  

A VA examiner reviewed the record in November 1998.  The 
examiner observed that the pathological (forensic) report had 
indicated that the cause of the veteran's death was 
accidental.  He said that "accidental" meant that the 
veteran's death was the result of "synergistic action 
between alcohol and Doxepin."  He indicated that the report 
also ruled-out suicide as a cause of death.  The examiner 
believed there was no relationship between the veteran's long 
history of poly-substance and alcohol abuse and his service-
connected schizophrenia.

As discussed above, pursuant to the provisions of 38 C.F.R. § 
20.901, the Board obtained a medical opinion from a VA 
physician who is a specialist in Mental Health and 
Geriatrics.  The opinion was co-signed by the Chief of Staff 
of the Augusta VAMC.  These physicians had no previous 
knowledge of or involvement with the veteran and his case.  
The physicians were asked to address the question of whether 
it is at least likely as not that the cause of the veteran's 
death (doxepin and alcohol intoxication) was the result of 
his service-connected schizophrenia.   In so deciding, the 
physicians were asked to state whether it is at least likely 
as not that the veteran's substance and alcohol dependence 
was the result (secondary manifestation) of his psychiatric 
disability.  The physicians rendered the following opinion 
and explanation:

The patient is a 44 year old married 
Hispanic male, 
100 % service connected for 
schizophrenia, paranoid type. On March 
10, 1993, he was found dead. Cause of 
death noted in the pathologist's autopsy 
report was doxepin and alcohol 
intoxication. No illegal substances were 
noted in the toxicology report at the 
time of death.

Diagnoses at the time of death: (per last 
hospital discharge 12/92)

Axis I: Schizophrenia- undifferentiated 
type
Cocaine Dependence
Cannabis Dependence
Axis II: Antisocial traits
Axis III: HIV +

Social History: The patient was married 
with three children. He was in the Army 
from 3/2/67-12/19/67, and per medical 
records a Viet Nam Combat veteran. He 
completed 11 years of education. He 
reported his last employment as 1968, as 
a general worker.

Past Medical History: HIV+, h/o migraine 
headaches, h/o peptic ulcer disease, 
degenerative joint disease, s/p ORIF 
right fourth finger.

Past Psychiatric History: The patient was 
service connected for schizophrenia, 
dated to 12/20/67, which became permanent 
and total 12/4/90. At that time it was 
noted that the patient tended to act 
impulsively and had poor tolerance to 
frustration. The patient was declared 
incompetent to handle his own funds in 
1991. He was hospitalized frequently 
after his military discharge (more than 
20 times), and up to 6x per year (1989) 
for schizophrenia and polysubstance 
dependence (alcohol, cocaine, cannabis, 
heroin, benzodiazepine). Hospital 
admission in 1985 documents 8 prior 
suicide attempts. Hospitalizations were 
typically characterized by command 
auditory hallucinations of homicidal and 
suicidal nature, paranoid delusions, 
aggression, poor impulse control, lack of 
insight, and poor judgment. However, 
documentation of admission in 1985, after 
8 months of sobriety, notes similar 
symptomatology. Also, one of the earliest 
hospital admission records available 
reports flashbacks. He was treated 
primarily with combinations of 
chlorpromazine, doxepin, valium, and 
artane. His last 2 hospitalizations in 
1992 included treatment with doxepin.

Impression: Substance abuse and 
dependence is common in patients 
diagnosed with schizophrenia. About 30-
50% of patients with schizophrenia may 
meet the diagnostic criteria for alcohol 
abuse, 15-25% for cannabis, and 5-10% for 
cocaine. Patients report that they use 
these substances to obtain pleasure and 
to reduce their depression and anxiety 
(Kaplan and Sadock, 1998), often 
components of their schizophrenic 
illness. Impaired insight and judgment 
associated with schizophrenia can impede 
attempts at sobriety. There is no 
documentation of the patient's state of 
mind at the time of death. It is not 
known whether he used alcohol as a method 
of coping with the symptoms of 
schizophrenia. It is not known whether he 
was responding to command hallucinations. 
The degree of impaired insight and 
judgment, at the time of death, that he 
demonstrated during previous hospital 
admissions, cannot be determined.

Opinion: It is as least likely as not 
that the cause of the patient's death 
(doxepin and alcohol intoxication) was 
the result of his service-connected 
schizophrenia. It is as least likely as 
not that the patient's substance and 
alcohol dependence was the result 
(secondary manifestation) of his 
psychiatric disability.

The Board notes that there is some negative evidence of 
record.  The November 1998 opinion indicates that the 
veteran's death was accidental, and that his history of 
alcohol abuse was unrelated to his service-connected 
schizophrenia.  However, there is also sufficient positive 
evidence of record linking the veteran's death to his 
schizophrenia.  The November 2004 VHA opinion indicated that 
it was likely that the veteran's alcohol abuse was a result 
of his schizophrenia, and that his death was due to his 
service-connected schizophrenia with related chronic alcohol 
abuse/dependence.  The Board finds that that the probative 
weight of the "negative" and "positive" evidence is in 
relative balance.  In short, there is competent evidence 
indicating that the veteran's alcoholism and drug dependence 
were etiologically related to the service-connected 
schizophrenia, and that the cause of the veteran's death 
(doxepin and alcohol intoxication) was the result of his 
service-connected schizophrenia with related chronic 
substance and alcohol abuse/dependence.  All reasonable 
doubt in this regard has been resolved in favor of the 
appellant, as is required by law, and the claim of service 
connection for the cause of the veteran's death is granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable by granting 
service connection for cause of the veteran's death, and thus 
represents a full grant of the issue on appeal.  A decision 
therefore poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


